Citation Nr: 0505341	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for status post L3-L4 discectomy/laminectomy status 
post L2-L3.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and N. L. 


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to January 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the RO. 

Inasmuch as the appeal is from an original award, the Board 
has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).

The veteran appeared and gave testimony before the 
undersigned acting Veterans Law Judge at a video hearing in 
November 2004.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the veteran's November 2004 hearing, he testified that he 
had recently had an MRI of his back and that he had recently 
been treated at the emergency room of Trident Medical Center.  
These records are not part of the claims folder.  VA has an 
obligation to obtain all relevant treatment records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002).   

On remand, the veteran should also be afforded a VA 
examination to determine the current nature and severity of 
his service-connected low back disability. 



Accordingly, this case is REMANDED for the following action: 

1.  The AMC or RO should ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
disability-the records of which have not 
already been obtained.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records, to include the veteran's recent 
MRI report and emergency room records 
from Trident Medical Center, and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and severity of his current 
low back disability.  The claims folder 
should be provided to the examiner in 
conjunction with the examination.  All 
necessary studies and tests should be 
conducted to include X-ray and range of 
motion studies.  All findings, including 
all orthopedic and neurological findings, 
should be reported in detail and an 
explanation should be provided for any 
opinions rendered.

3.  Following completion of all indicated 
development the AMC or RO should then re-
adjudicate the pending claim in light of 
the evidence of record.  If any benefit 
sought on appeal remains denied, the AMC 
or RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative and afford them an 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


